Citation Nr: 1221046	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 10 percent for the service-connected left knee strain.  

3.  Entitlement to an initial disability rating greater than 10 percent for the service-connected low back strain.  

4.  Entitlement to an increased disability rating greater than 20 percent for the service-connected right knee disability with degenerative changes.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to January 1984 and from April 1984 to August 1989. 

The issues of increased initial ratings for the service-connected PTSD, lumbar strain, and left knee strain first came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the RO.  

In November 2010, the Board remanded these claims for increase to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

The separate issue of an increased rating for the service-connected right knee disability comes to the Board on appeal from a November 2011 rating decision.  The November 2011 rating decision implemented an earlier November 2010 decision by the Board that restored a 20 percent rating for the service-connected right knee disability.  

The Veteran filed a January 2012 Notice of Disagreement (NOD) with the November 2011 rating decision, expressing disagreement with the assignment of a 20 percent rating.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Finally, the Veteran submitted additional private psychiatric records in March 2012, after certification of his appeal.  However, he waived his right to have the RO initially consider this evidence. Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).   

The Board will decide the matter of an increased rating for the service-connected PTSD.  However, based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding the right knee increased rating issue to the RO via the AMC in Washington, DC for the issuance of a Statement of the Case (SOC).  The Board is also remanding the claims for increased ratings for the service-connected left knee and low back disabilities to the RO via the AMC for further development and consideration.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected PTSD is manifested by such symptoms as occasional suicidal feelings, occasional auditory and visual hallucinations (e.g., shadows moving and footsteps), strained relationships with his spouse and family, few if any friends, no hobbies or interests, no motivation, unprovoked irritability and anger, impaired impulse control, social isolation and avoidance, sleep disturbances, feelings of hopelessness, hypervigilance, nightmares, flashbacks, panic attacks, exaggerated startled response, poor memory and concentration, difficulty in maintaining and establishing effective relationships, and difficulty adapting to stressful circumstances at work; his PTSD symptoms have been described at times as "severe" and are shown to more nearly approximate a level of occupational and social impairment manifested by deficiencies in most areas.   


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 70 percent, but no greater, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130 including Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

For the PTSD issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2005, March 2006, and April 2008.  

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating for PTSD issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the March 2006 and April 2008 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, the April 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  

The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  In this regard, the April 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his PTSD disability. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD in a January 2006 rating decision.  Both the Court and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With regard to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  

That is, a SOC or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. 

The timing defect was cured.  After providing additional VCAA notice in March 2006 and April 2008, the RO readjudicated the PTSD claims in latter SSOCs.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376;

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, VA psychiatric examinations, Social Security Administration (SSA) disability records, and private medical evidence as identified and authorized by the Veteran.  

For his part, the Veteran has submitted personal statements, private medical evidence, a former employer letter, a lay statement from his spouse, and representative argument.  

The Veteran was also afforded a May 2008 VA psychiatric examination to rate the current severity of his PTSD.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  

Here, the May 2008 VA examination is not unduly remote.  There is no suggestion that the evidence is not sufficient to evaluate the appeal.  Also, the Board is granting a 70 percent rating to account for worsening of the PTSD disability.  

In addition, more contemporaneous Goldsboro Psychiatric Clinic records dated from 2008 to 2011 do not demonstrate a worsening of the PTSD disability beyond the 70 percent already being granted.  Therefore, a new VA examination to rate the severity of his PTSD is not warranted. 

Finally, the RO/AMC substantially complied with the Board's November 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

Specifically, pursuant to the remand, the SSA disability records were secured.  The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met for the PTSD issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 


Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the January 2006 rating decision on appeal, the RO granted service connection for PTSD.  The service-connected PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The RO eventually assigned a 50 percent disability rating, effective on October 12, 2005 - the date the Veteran's original service connection claim for PTSD was received. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (October 12, 2005) until the present.  

The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his PTSD disability has been more severe than at others.  Id. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  

In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.



Analysis - Increased Rating for PTSD

The evidence of record is consistent with an initial 70 percent rating for PTSD throughout the entire appeal period.  38 C.F.R. § 4.7.  Certain reported signs and symptoms are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula for Mental Disorders.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Specifically, the Board has reviewed VA mental health treatment records dated from 2005 to 2009, VA mental health examinations dated in December 2005 and May 2008, Goldsboro Psychiatric Clinic records dated from 2006 to 2011, representative argument, and lay statements from the Veteran and his spouse. 

This medical and lay evidence of record documents such signs and symptoms including near-continuous depression and anxiety, occasional suicidal feelings, occasional auditory and visual hallucinations (e.g., shadows moving and footsteps), strained relationships with his spouse and family, few if any friends, no hobbies or interests, no motivation, unprovoked irritability and anger, impaired impulse control, social isolation and avoidance, sleep disturbances, feelings of hopelessness, hypervigilance, nightmares, flashbacks, panic attacks, exaggerated startled response, poor memory and concentration, inability to maintain and establish effective relationships, difficulty adapting to stressful circumstances at work, and PTSD symptoms described at times as "severe."  The Veteran is taking psychiatric medication for his PTSD.  He also received individual psychotherapy.  Overall, consideration of these symptoms and circumstances reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating.  See 38 C.F.R. § 4.130.

Another important factor is that many of the GAF scores in these records are indicative of "serious" or "major" impairment.  See Goldsboro Psychiatric Clinic records dated from 2006 to 2011 (GAF scores of 35, 40, 45, and 50).  Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  VA treatment records and examinations dated from 2005 to 2009 assessed GAF scores of 53 and 55, indicative of only moderate impairment.  

However, the Goldsboro Psychiatric Clinic GAF scores are from the Veteran's treating psychiatrist and certainly constitute probative evidence as to the Veteran's overall disability picture.

With regard to work, the Veteran last worked in February 2009 as a truck driver. His former employer indicated in a February 2009 letter that he was terminated in 2009 due to his unsatisfactory safety performance.  The Veteran remarked that he was isolated at work and could not focus or concentrate due to PTSD.  He said his psychiatric medications make him sleepy, causing danger in driving a truck long distances.  See March 2009 Veteran's statement.  

The August 2009 SSA psychological examiner assessed that the Veteran's ability to tolerate the stresses and pressures associated with day-to-day work activities was considered "low."  In summary, the Veteran clearly has difficulty adapting to stressful circumstances in a work setting due to his PTSD, an important criterion for a 70 percent rating. 

The evidence of record often fails to reveal certain other criteria indicative of a 70 percent rating such as suicide ideation (denied by the Veteran at VA examinations and in VA treatment records), obsessive rituals, neglect of personal hygiene or appearance (although his wife observed this symptom), disorientation to space, or obscure or irrelevant speech.  

However, a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  They are not all-encompassing or an exhaustive list.  Id. 

With resolution of all reasonable doubt in the Veteran's favor, the symptoms are found to more nearly resemble the criteria warranting an increased initial 70 percent rating for the service-connected PTSD.  38 C.F.R. § 4.3.

However, the evidence of record does not warrant an initial 100 percent rating. 38 C.F.R. § 4.7.  The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130.  

The Veteran maintained employment as a truck driver until 2009.  However, the Veteran's lay statements, VA treatment records, and VA examinations discuss the significant work impairment caused by his service-connected low back and knees.  His PTSD also impairs his ability to work, but there is no probative evidence it causes total occupational impairment.  

As to social impairment, the Veteran has been able to maintain his marriage to his spouse and has three children.  He can still function and communicate with people, albeit with significant limitations.  He does exhibit social withdrawal, with a rather isolated lifestyle.  Although socially isolated, he still lives with his wife.  He is able to help with the bills.  He can still participate in individual psychotherapy.  He is competent to manage his affairs.  His social and occupational impairment was described in one instance as only "moderately compromised" in degree.  See e.g., May 2006 Goldsboro Psychiatric Clinic record.  He has never been hospitalized due to his PTSD.  All of these facts provide clear evidence against a finding of total occupational and social impairment. 

The medical and lay evidence of record also shows no gross impairment in thought processes or communication; only some evidence of delusions or hallucinations, with denials of these symptoms at other times; no grossly inappropriate behavior; no "persistent" danger of hurting self; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.   

His GAF scores ranging from 35 to 55 are also not reflective of total occupational and social impairment.  Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6. Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned.  38 C.F.R. § 4.10.

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD.  38 C.F.R. § 4.3. 


Fenderson Consideration

The 70 percent rating for his PTSD the Board has assigned should be effective throughout the entire period of the appeal beginning on October 12, 2005.  Since the effective date of his award, the service-connected PTSD disability has never been more severe than contemplated by its 70 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126. 


Extraschedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 

That is, the General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran.  

In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work and social impairment.  
The Veteran has never argued for an extraschedular rating under § 3.321(b).   


ORDER

An initial 70 percent disability rating, but not higher for the service-connected PTSD is granted, subject to the laws and regulations governing the payment of VA compensation. 


REMAND

However, before addressing the claims for increased rating for the service-connected right knee, left knee, and low back disabilities, the Board finds that additional development of the evidence is required.

First, complete VA treatment records on file only date to October 2006.  So if the Veteran has since received additional relevant treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Second, the Veteran must be scheduled for a VA examination to rate the current extent and severity of his service-connected low back and left knee disorders.  His last VA examination for his service-connected disabilities was in May 2008, nearly four years ago.  

The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Moreover, the Veteran continues to assert that his low back and left knee disabilities have worsened.  See e.g., January 2011 Veteran's statement.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his low back and left knee disabilities.

Third, in a November 2011 rating decision, the RO restored a 20 percent rating for the service-connected right knee disability.  The Veteran then filed a January 2012 statement, within one year of notification of the November 2011 rating decision, expressing disagreement with the 20 percent rating restored by the RO.  

This statement is clearly tantamount to a timely NOD as to the increased rating issue for the right knee.  38 C.F.R.§§ 20.201, 20.302(a) (2011).  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  

However, the claims file does not reflect that a SOC has been promulgated as to the claim for an increased rating for the service-connected right knee disability.  

Based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding the increased rating issue for the right knee to the RO/AMC for the issuance of a SOC.  

If the Veteran timely perfects the appeal of this issue by way of VA Form 9 or equivalent statement, then this issue must be returned to the Board for further appellate consideration. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to secure complete records of relevant VA medical treatment after October 2006, including records from the VA Medical Centers (VAMCs) in Fayetteville and Durham, North Carolina.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing VA treatment records and any other additional evidence, the RO should take all indicated action to schedule the Veteran for a VA examination to ascertain the current severity of the service-connected low back disability.  The purpose of this examination is to determine the current nature and extent of his low back disability, its effect on his occupational and social functioning, and its impact on his daily activities.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The following considerations will govern the examination:

(a) For the low back, the examiner must provide a diagnosis for each disease or injury of the low back and lower extremities noted on examination.

(b) For the low back, the examiner must report the complete range of motion findings for the low back disability.  In providing this objective information, the examiner must indicate whether there is additional range of motion loss attributable to functional loss due to any of the following: pain on use, flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(c) For the low back, the examiner must indicate whether there is evidence supporting a diagnosis of intervertebral disc syndrome (IVDS, i.e., disc disease). If IVDS is present, the examination report must include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  (Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.)  

(d) For the low back, the examiner the examiner must indicate whether there is evidence supporting a diagnosis of favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

(e) For the low back, if there is any evidence of objective neurological abnormality associated with the service-connected low back disability, such as radiculopathy, neuropathy, or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity for each lower extremity (mild, moderate, moderately severe, or severe).

(f) For the low back, the examiner must indicate the effect of the service-connected low back disability on his occupational and social functioning and his ordinary activities of daily life. 

3.  After securing VA treatment records and any other additional evidence, the RO should take all indicated steps to schedule the Veteran for a VA knee examination to determine the severity of the service-connected left knee disability.  The purpose of this examination is to determine the current nature and extent of his left knee disability, its effect on his occupational and social functioning, and its impact on his daily activities.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The following considerations will govern the examination:

(a) For the left knee, the examiner must provide a diagnosis for each disease or injury of the left knee noted on examination.

(b) For the left knee, the examiner must report the complete range of motion findings for the left knee disability.  In providing this objective information, the examiner must indicate whether there is additional range of motion loss attributable to functional loss due to any of the following: pain on use, flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(c) For the left knee, the examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such.  In making this determination, the examiner must specify what tests, if any, he performed or what observations he assessed for instability, such as varus deformity, valgus deformity, Lachman's test, McMurray's test, or anterior and posterior drawer tests.

(d) For the left knee, the examiner must indicate the effect of the service-connected left knee disability on his occupational and social functioning and his ordinary activities of daily life. 

4.  The RO must take appropriate steps to furnish the Veteran a SOC as to the issue of whether he is entitled to an increased rating beyond 20 percent for the service-connected right knee disability.  The Veteran should be afforded the requisite time to perfect an appeal of this issue by filing a timely Substantive Appeal (VA Form 9 or equivalent).  Only if he appeals should this claim for increase be returned to the Board for further appellate review.

5. The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing all indicated development to the extent possible, the RO should readjudicate the claims for increased ratings for the service-connected left knee and low back disabilities.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his representative and they should afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


